Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10th February 2021, 30th August 2021, 2nd December 2021 and 24th March 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Objections
Claim 10 is objected to because of the following informalities: 
Please insert -- remaining minimum system information -- prior to the “RMSI” term. Appropriate correction is required.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 25 of U.S. Patent No. 10,952,164 B2 (hereinafter, the parent patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is a continuation of the parent patent.
Claims 1+2 and 15+16 of the current application are essentially the same as claims 1 and 13 of the parent patent.
Claims 10+11 and 24+25 of the current application are essentially the same as claims 9 and 22 of the parent patent.
There are essentially no difference between the dependent claims 3 – 9, 12 – 14, 17 – 23 and 26 – 28 of the current application versus the dependent claims 2 – 8, 10 – 12, 14 – 21 and 23 – 25 of the parent patent except for the orders / sequences that they are presented.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 10, 13, 14, 15, 22, 23, 24, 27 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2019/0208479 A1).
Claim 1. Kim shows a method for transmitting information (abstract), the method comprising:  	receiving, by a terminal device (figs. 1 and 10: UE), a first synchronization signal block sent by a network device (fig. 9 and [0107]: a UE detects an SSB and then determines that a cell is detected), wherein  	the first synchronization signal block comprises a first physical broadcast channel (PBCH) ([0107]: receiving Minimum System Information through NR-PBCH), and  	information carried on the first PBCH comprises first information and second information (fig. 9 and [0111]: a base station transmits SSB and RMSI together within a band assigned for a UE); and  	obtaining, by the terminal device, resource information of a second synchronization signal block based on the second information if the first information indicates that remaining minimum system information (RMSI) is not present ([0112]: a UE attempting an initial access (i.e. a UE attempting a frequency scan for determining a presence or non-presence of RMSI by changing a frequency band) to operate in a manner of distinguishing an accessible band corresponding to a frequency band allowing an initial access and a non-accessible band corresponding to a frequency band not allowing an initial access from each other), wherein  	the first information is used for indicating whether RMSI is present ([0111]: UE1 can succeed in an initial access in a manner of detecting the SSB and then receiving the RMSI), and  	when the first information indicates that RMSI is not present ([0122]: if a non-accessible band assigned UE accessed a system already, the UE may be informed that the assigned band is a non-accessible band), the second information is used for indicating the resource information of the second synchronization signal block ([0122]: instructed to detect an SSB using a PSS/SSS sequence different from that in attempting an initial access on an accessible band; see claim 1 of Kim).
Claim 8. Kim shows the method of claim 1, wherein the resource information of the second synchronization signal block is frequency resource location information of the second synchronization signal block or frequency location offset information between the second synchronization signal block and the first synchronization signal block ([0013]-[0015]).
Claim 9. Kim shows the method of claim 1, wherein the RMSI comprises at least one of the following:  	a paging configuration parameter ([0040]), cell selection information ([0056]), or access control information ([0035]).
---------- ---------- ----------
Claim 10. Kim shows a method of transmitting information (abstract), the method comprising:  	determining, by a network device (fig. 1: eNB), that remaining minimum system information (RMSI) is not present (fig. 9 and [0111]: in case of a UE2, despite that the base station transmits an SSB only within a band assigned for the UE2 but does not transmit RMSI); and  	sending, by the network device, a first synchronization signal block to a terminal device (see above), wherein the first synchronization signal block comprises a first physical broadcast channel (PBCH) ([0107]: UE receiving Minimum System Information through NR-PBCH), and information carried on the first PBCH comprises first information and second information ([0111]: a base station transmits SSB and RMSI together within a band assigned for a UE); wherein  	the first information is used for indicating that RMSI is not present ([0112]: a UE attempting an initial access (i.e. a UE attempting a frequency scan for determining a presence or non-presence of RMSI by changing a frequency band) to operate in a manner of distinguishing an accessible band corresponding to a frequency band allowing an initial access and a non-accessible band corresponding to a frequency band not allowing an initial access from each other), and the second information is used for indicating resource information of a second synchronization signal block ([0122]: instructed to detect an SSB using a PSS/SSS sequence different from that in attempting an initial access on an accessible band), wherein  	the resource information of the second synchronization signal block is obtained based on the second information if the first information indicates that RMSI is not present ([0119]: by defining a PSS sequence or an SSS sequence differently according to an accessible band or a non-accessible band, a UE attempting an initial access is made to fail in detection of an SSB; see claim 7 of Kim).
Claim 13. Kim shows the method of claim 10, wherein the resource information of the second synchronization signal block is frequency resource location information of the second synchronization signal block or frequency location offset information between the second synchronization signal block and the first synchronization signal block ([0013]-[0015]).
Claim 14. Kim shows the method of claim 10, wherein the RMSI comprises at least one of the following:  	a paging configuration parameter ([0040]), cell selection information ([0056]), or access control information ([0035]).
---------- ---------- ----------
Claim 15. Kim shows an information transmission device (figs. 1 and 10: UE) comprising:  	a memory configured to store computer-executable instructions (fig. 10: memory); and  	one or more processors in communication with the memory (fig. 10: processor) and configured to execute the computer-executable instructions:  	a communications interface (fig. 10: RF module) configured to receive a first synchronization signal block sent by a network device (fig. 9 and [0107]: a UE detects an SSB and then determines that a cell is detected), wherein  	the first synchronization signal block comprises a first physical broadcast channel (PBCH) ([0107]: receiving Minimum System Information through NR-PBCH), and information carried on the first PBCH comprises first information and second information ([0111]: a base station transmits SSB and RMSI together within a band assigned for a UE), and  	obtain resource information of a second synchronization signal block based on the second information if the first information indicates that remaining minimum system information (RMSI) is not present ([0112]: a UE attempting an initial access (i.e. a UE attempting a frequency scan for determining a presence or non-presence of RMSI by changing a frequency band) to operate in a manner of distinguishing an accessible band corresponding to a frequency band allowing an initial access and a non-accessible band corresponding to a frequency band not allowing an initial access from each other); wherein  	the one or more processors is configured to  	indicate, using the first information, whether RMSI is present ([0111]: UE1 can succeed in an initial access in a manner of detecting the SSB and then receiving the RMSI), and when the first information indicates that RMSI is not present ([0122]: if a non-accessible band assigned UE accessed a system already, the UE may be informed that the assigned band is a non-accessible band), the one or more processors is configured to indicate, using the second information, the resource information of the second synchronization signal block ([0122]: instructed to detect an SSB using a PSS/SSS sequence different from that in attempting an initial access on an accessible band; see claim 1 of Kim).
Claim 22. Kim shows the device of claim 15, wherein the resource information of the second synchronization signal block is frequency-domain resource position information of the second synchronization signal block or offset information of a frequency domain position of the second synchronization signal block relative to that of the first synchronization signal block ([0013]-[0015]).
Claim 23. Kim shows the device of claim 15, wherein the RMSI comprises at least one of the following:  	a paging configuration parameter ([0040]), cell selection information ([0056]), or access control information ([0035]).
---------- ---------- ----------
Claim 24. Kim shows an information transmission device (figs. 1 and 10: eNB) comprising:  	a memory configured to store computer-executable instructions (fig. 10: memory); and  	one or more processors in communication with the memory (fig. 10: processor) and configured to execute the computer-executable instructions to at least  	determine that remaining minimum system information (RMSI) is not present (fig. 9 and [0111]: in case of a UE2, despite that the base station transmits an SSB only within a band assigned for the UE2 but does not transmit RMSI); and  	a communications interface (fig. 10: RF module) configured to send a first synchronization signal block to a terminal device (fig. 9 and [0107]: a UE detects an SSB and then determines that a cell is detected), wherein  	the first synchronization signal block comprises  	a first physical broadcast channel (PBCH), information carried on the first PBCH comprises first information and second information ([0107]: receiving Minimum System Information through NR-PBCH), the first information is used to indicate that RMSI is not present ([0111]: a base station transmits SSB and RMSI together within a band assigned for a UE), and  	the second information is used to indicate resource information of a second synchronization signal block ([0122]: if a non-accessible band assigned UE accessed a system already, the UE may be informed that the assigned band is a non-accessible band), wherein  	the resource information of the second synchronization signal block is obtained based on the second information if the first information indicates that RMSI is not present ([0122]: instructed to detect an SSB using a PSS/SSS sequence different from that in attempting an initial access on an accessible band; see claim 7 of Kim).
Claim 27. Kim shows the device of claim 24, wherein the resource information of the second synchronization signal block is frequency-domain resource position information of the second synchronization signal block or offset information of a frequency domain position of the second synchronization signal block relative to that of the first synchronization signal block ([0013]-[0015]).
Claim 28. Kim shows the device of claim 24, wherein the RMSI comprises at least one of the following:  	a paging configuration parameter ([0040]), cell selection information ([0056]), or access control information ([0035]).
---------- ---------- ----------
Allowable Subject Matter
Claims 2 – 7, 11, 12, 16 – 21, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if the requested terminal disclaimer is to be filed by the Applicant and subsequently, approved by the Office.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Jung et al, US 2019/0069256 A1: a method of synchronization signal block selection wherein the process involves determining whether to reselect the first synchronization signal block based on a physical downlink control channel configuration for remaining minimum system information indicated in the first physical broadcast channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        8th September 2022